Title: To George Washington from Thomas Jefferson, 18 November 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Nov. 18. 1792.

Th: Jefferson has the honor to inform the President that the papers from Monsr Cointeraux of Paris contain some general ideas on his method of building houses of mud, he adds that he has a method of making incombustible roofs and cielings, that his process for building is auxiliary to agriculture, that France owes him 66,000 livres, for so much expended in experiments & models of his art, but that the city of Paris is unable to pay him 600. livres decreed to him as a premium, that he is 51. years old has a family of seven persons, and asks of Congress the expences of their passage & a shop to work in.
Th: Jefferson saw M. Cointeraux at Paris, went often to examine some specimens of mudwalls which he erected there, and which appeared to be of the same kind generally built in the

neighborhood of Lyons, which have stood perhaps for a century. instead of moulding bricks, the whole wall is moulded at once, & suffered to dry in the sun, when it becomes like unburnt brick. this is the most serious view of his papers. he proceeds further to propose to build all our villages incombustible that the enemy may not be able to burn them, to fortify them all with his kind of walls impenetrable to their cannon, to erect a like wall across our whole frontier to keep off the Indians, observing it will cost us nothing but the building, &c. &c. &c.
The paper is not in the form of a petition, tho evidently intended for Congress, & making a proposition to them. it does not however merit a departure from the President’s rule of not becoming the channel of petitions to that body, nor does it seem entitled to any particular answer.

Th: Jefferson

